IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 14, 2008
                                     No. 07-40320
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JOE GUZMAN

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:06-CR-228-3


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Joe Guzman appeals his jury conviction for conspiracy to possess with
intent to distribute more than 1000 kilograms of marijuana in violation of 21
U.S.C. §§ 841(a)(1) and 846 (Count One) and aiding and abetting the possession
with intent to distribute approximately 756 kilograms of marijuana in violation
of § 841(a)(1) and 18 U.S.C. § 2 (Count Four). He contends that the evidence at
trial was insufficient to sustain the jury’s verdict. Specifically, he argues that
his mere presence and association with the alleged co-conspirators was


       *
         Pursuant to 5TH CIR. R. 47.5, this Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40320

insufficient to establish his knowledge of and voluntary participation in the
conspiracy.
      Viewing the evidence in the light most favorable to the verdict, the
evidence was sufficient to establish that Guzman conspired to possess with
intent to distribute more than 1000 kilograms of marijuana. Although there was
no evidence that Guzman made arrangements or conducted negotiations
regarding the marijuana or money, co-conspirators Samuel Lopez and Fernando
Gutierrez-Torres (Gutierrez) testified that Guzman knew the purpose of their
trips to Corpus Christi, Texas, and Mississippi; that Guzman was present when
co-conspirator Elijio Ruiz-Moreno, Jr. (Ruiz) explained that a person identified
as Red was in charge of the marijuana in Mississippi; that Guzman was present
during their discussions of the marijuana business; that Guzman was paid for
his assistance in the marijuana business; and that Guzman was part of the
conspiracy. Further, although there was no evidence that Guzman retrieved or
transported any marijuana, Lopez testified that Guzman knew they were in
Corpus Christi waiting for a boat-load of marijuana to arrive from Mexico.
Moreover, Gutierrez testified that Guzman was in the room when Red delivered
the $92,100 he owed Gutierrez for prior deliveries of marijuana and was present
when Gutierrez wrapped the money and placed it in his suitcase. Lopez’s and
Gutierrez’s testimony was not incredible or factually insubstantial on its face
and was corroborated in part by the testimony of several law enforcement
witnesses. Therefore, the evidence at trial was sufficient to sustain the jury’s
verdict on Count One. See United States v. Westbrook, 119 F.3d 1176, 1189-90
(5th Cir. 1997).
      Further, viewing the evidence in the light most favorable to the verdict,
the evidence at trial was sufficient to establish that Guzman aided and abetted
the possession with intent to distribute approximately 756 kilograms of
marijuana on May 13, 2005. Lopez testified that in May 2005, he, Guzman, and
Ruiz drove to Corpus Christi.     They stayed at a hotel near the beach for

                                       2
                                 No. 07-40320

approximately one week, waiting for Gutierrez to arrive with information as to
when the next load of marijuana was coming in from Mexico. Although Guzman
did not go to the beach with the others, Guzman was present during their
discussions and knew that they were in Corpus Christi to pick up a load of
marijuana. Further, Gutierrez testified that Guzman was paid for driving and
loaning them his car in furtherance of the marijuana business. The jury could
reasonably infer that Guzman associated himself with the criminal venture,
purposefully participated in it, and sought to make it succeed. Therefore, the
evidence at trial was sufficient to sustain the jury’s verdict on Count Four. See
United States v. Vaden, 912 F.2d 780, 783 (5th Cir. 1990).
      Accordingly, the district court’s judgment is AFFIRMED.




                                       3